DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Allowance
This is an Allowability Notice addressing applicants response dated 3rd January 2021.   Claim(s) 5-6, and 19-20 were amended; No Claim(s) were cancelled; and No New Claim(s) were added; therefore, Claim(s) 1-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6 of 12) with respect to the objection to the IDS; have been fully considered and are persuasive; therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 6 of 12) with respect to the rejection(s) of  Claim(s) 1-20 on the grounds of nonstatutory double patenting; have been fully considered and are persuasive in view of the filed and approved Terminal Disclaimer on 3rd January, 2022; therefore, 

Applicant’s arguments (Remarks Pg. 7-12 of 12) with respect to the rejection of Claim(s) 1-20 under AlA 35 U.S.C. §103 as being unpatentable over Bachelor (US 2005/0007882 A1) in view of Kim (US 2013/0338506 A1); have been fully considered and are persuasive in view of the filed and approved Terminal Disclaimer on 3rd January, 2022; therefore, the rejection(s) have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 1/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,649,083 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Independent Claims 1 and 14; and Dependent Claims 2-13, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, in view of the Terminal Disclaimer filed on 1/3/2022 the rejection in grounds of nonstatutory double patenting have been overcome.  Furthermore, the claimed limitations “at least two 1D arrays of transducer elements, including a first array of transducer elements and a second array of transducer elements angularly offset from each other in a same plane; an echo processor that beamforms the received signals from the first and second arrays to produce a first data stream for the first array and a second data stream for the second array, and processes, using a synthetic aperture algorithm, the beamformed signals simultaneously 

Regarding Independent Claim 19, in view of the Terminal Disclaimer filed on 1/3/2022 the rejection in grounds of nonstatutory double patenting have been overcome.  Furthermore, the claimed limitations “at least two 1D arrays of transducer elements, including a first array of transducer elements and a second array of transducer elements angularly offset from each other in a same plane; concurrently receiving echo signals at each of a plurality of different angles, wherein the echo signals are in response to concurrently transmitted beams at each of the plurality of different angles by at least two 1D arrays of transducer elements, which are not part of a 2D array, and the at least two 1D arrays includes a first array of transducer elements and a second array of transducer elements angularly offset from each other in a same plane; beamforming the received signals from the first and second arrays to produce a first data stream for the first array and a second data stream for the second array, wherein the first and second data streams include digitized representations of the received echo signals and a number of samples in a data stream depends on a length of a receive period and on a sample frequency” are neither anticipated nor found obvious over the art of record.  

Regarding Independent Claim 20, in view of the Terminal Disclaimer filed on 1/3/2022 the rejection in grounds of nonstatutory double patenting have been overcome.  Furthermore, the claimed limitations “at least two 1D arrays of transducer elements, including a first array of 
	
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization 


/AMIE M NDURE/Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645